UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the month of April 2017 Commission File Number: 001-15102 Embraer S.A. Av. Brigadeiro Faria Lima, 2170 12227-901 São José dos Campos, São Paulo, Brazil (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F x Form 40-F ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): ¨ Embraer Delivers 18 Commercial and 15 Executive Jets in 1Q17 São José dos Campos, Brazil, April 13, 2017 – During the first quarter of 2017 (1Q17), Embraer (NYSE: ERJ; BM&FBOVESPA: EMBR3) delivered 18 jets to the commercial aviation market across the U.S., Europe and China. In the business aviation market, 15 aircraft were delivered in the same period, being 11 light jets and 4 large jets. On March 31, Embraer’s firm order backlog totaled USD 19.2 billion. See the details below: Deliveries by Segment 1Q17 Commercial Aviation 18 EMBRAER 175 (E175) 16 EMBRAER 195 (E195) 2 Executive Aviation 15* Light jets 11 Large jets 4 TOTAL 33 *3 Phenom 100, 8 Phenom 300, 1 Legacy 450, 1 Legacy 500, 1 Legacy 650, 1 Lineage 1000 The quarter’s main highlight was the rollout followed by the first flight of another member of the E2 family, ahead of schedule : t he E195-E2, the largest aircraft of the family – and the most efficient aircraft in the single aisle jet market.
